         Case 1:20-cv-07787-JGK Document 25 Filed 11/13/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYNN EUROPE,                                   20 Civ. 7787 (JGK)

                          Plaintiff,             ORDER

           - against -

EQUINOX HOLDINGS, INC. ET AL.,

                          Defendants.


JOHN G. KOELTL, District Judge:

     The parties are directed to file a Rule 26(f)          report by

November   ?0     2020.
              '
SO ORDERED.

Dated:     New York, New York
           November 13, 2020


                                        ~ Jo~<~
                                         United States District Judge
